         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

HECTOR CASRO-PASTRANA,

                            Plaintiff,
v.
                                                               18-CV-6902
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                  DECISION AND ORDER

              Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 21. Hector Castro-Pastrana (“Plaintiff”), who is represented by

counsel, brings this action pursuant to the Social Security Act (“the Act”) seeking review of

the final decision of the Commissioner of Social Security (“the Commissioner”) denying his

application for benefits. This Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ competing motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. Nos. 16,

19. For the following reasons, Plaintiff’s motion (Dkt. No. 16) is denied, and the

Commissioner’s motion (Dkt. No. 19) is granted.



                                         BACKGROUND

              On February 2, 2015, Plaintiff filed for Supplemental Security Income (“SSI”),

alleging disability beginning on June 1, 2014, due to seizures, diabetes, back pain,
          Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 2 of 12



hepatitis C, and epilepsy. Tr. at 63, 324-29. 1 Plaintiff’s application was denied at the initial

level and he requested review. Tr. at 209-17; 218-27. Administrative Law Judge Mark

Hecht (“the ALJ”) conducted a hearing on October 27, 2017. Tr. at 77-139. Plaintiff, who

was represented by counsel, testified as did two medical experts and an impartial

vocational expert. Tr. at 77-139. On November 6, 2017, the ALJ issued a decision in

which he found that Plaintiff was not disabled and, therefore, not eligible for benefits. Tr.

at 57-76. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s

determination the final decision of the Commissioner. Tr. at 1-8. Plaintiff thereafter

commenced this action seeking review of the Commissioner’s decision. Dkt. No. 1.



                                       LEGAL STANDARD

Disability Determination

               An ALJ must follow a five-step process to determine whether an individual is

disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At step

one, the ALJ must determine whether the claimant is engaged in substantial gainful work

activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe,” meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. 20 C.F.R. §

404.1520(c). If the claimant does not have a severe impairment or combination of


1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 8. There is also a supplemental transcript at Docket No. 12, which the undersigned has
reviewed and considered, but does not refer to herein.



                                                  2
         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 3 of 12



impairments, the analysis concludes with a finding of “not disabled.” If the claimant does,

the ALJ continues to step three.



       At step three, the ALJ examines whether the claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals a Listings criterion and meets the durational requirement (20 C.F.R.

§ 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s residual

functional capacity (“RFC”), which is the ability to perform physical or mental work activities

on a sustained basis, notwithstanding limitations for collective impairments. See 20 C.F.R.

§ 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the claimant’s

RFC permits him or her to perform the requirements of his or her past relevant work. 20

C.F.R. § 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If not, the analysis proceeds to the fifth and final step, wherein the burden shifts

to the Commissioner to demonstrate that the claimant “retains a residual functional

capacity to perform alternative substantial gainful work which exists in the national

economy” in light of the claimant’s age, education, and work experience. See Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R.

§ 404.1560(c).




                                              3
         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 4 of 12



District Court Review

              42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g) (2007). Section 405(g) limits the scope of the Court’s review to two

inquiries: whether the Commissioner’s conclusions were based upon an erroneous legal

standard, and whether the Commissioner’s findings were supported by substantial

evidence in the record as a whole. See Green-Younger v. Barnhart, 335 F.3d 99, 105-106

(2d Cir. 2003). Substantial evidence is “more than a mere scintilla.” Moran v. Astrue, 569

F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. (emphasis added and citation

omitted). The substantial evidence standard of review is a very deferential standard, even

more so than the “clearly erroneous” standard. Brault v. Comm’r of Soc. Sec., 683 F.3d

443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko, 527 U.S. 150, 153 (1999)).



              When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence for

the Plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin ex

rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where the


                                              4
          Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 5 of 12



evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).



                                 DISCUSSION AND ANALYSIS

The ALJ’s Decision

               The ALJ analyzed Plaintiff’s claims using the familiar five-step process

described above. Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2 (W.D.N.Y.

Aug. 8, 2008) (detailing the five steps). At step one, the ALJ found that Plaintiff has not

engaged in substantial gainful activity since February 2, 2015, the application date. Tr. at

65. At step two, he found that Plaintiff had the following severe impairments: diabetes

mellitus; mild degenerative disc disease of the thoracic spine; mild obesity, and seizure

disorder. Tr. at 65-66. 2 The ALJ noted that Plaintiff’s hepatitis, hypertension, drug abuse,

and depression were not severe. Tr. at 65-66.



               At step three, the ALJ concluded that Plaintiff’s impairments did not, either

individually or in combination, meet or equal the Listings, giving special consideration to

Listing 11.02 (Epilepsy). Tr. at 66. Next, the ALJ found that Plaintiff retained the RFC to

perform sedentary or light work as defined in 20 C.F.R. § 404.967, except for an inability to

work around moving machinery, unprotected heights, or driving as a requirement of

employment. Tr. at 66-69.




2
  This Court presumes the parties’ familiarity with Plaintiff’s medical history, which is summarized at
length in the papers.

                                                  5
          Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 6 of 12



              Continuing to the fourth step, the ALJ found that Plaintiff was able to

perform jobs that exist in significant numbers in the national economy, including the

sedentary, unskilled jobs of sorter, addresser, and order clerk. Tr. at 69. Accordingly,

concluded the ALJ, Plaintiff was not under a disability from February 2, 2015, through the

date of his decision, November 9, 2017. Tr. at 70-71.



Judgment on the Pleadings

              As noted above, the parties have cross-moved for judgment on the

pleadings. Dkt. Nos. 16, 19. Plaintiff raises a single challenge to the Commissioner’s

decision; that is, that the ALJ erred in weighing the opinion of consulting examiner,

Dr. Ram Ravi. Dkt. No. 16-1, pp. 7-9. The Commissioner contends that the ALJ’s RFC

finding is supported by substantial evidence, including the opinion of Dr. Ravi. Dkt. No.

19-1, pp. 5-9. Having reviewed the record in its entirety, this Court finds that the ALJ did

not err and that the RFC was substantially supported.



The ALJ’s Assessment of Dr. Ravi’s Opinion

              Dr. Ravi examined Plaintiff at the behest of the Division of Disability

Determination on March 5, 2015. Tr. at 459-62. Based upon his examination, Dr. Ravi

concluded that Plaintiff “has no limitations to sitting or standing,” “moderate limitations to

bending, pushing, pulling, lifting, and carrying,” “should avoid squatting, due to his low

back pain,” and “should avoid driving, operating machinery, heights and uneven surfaces,

due to [his] history of seizures.” Tr. at 462. The ALJ gave Dr. Ravi’s assessment

“significant weight.” Tr. at 69. The ALJ also afforded “significant weight” to the opinions of


                                               6
          Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 7 of 12



the testifying medical experts, Arthur Lorber, MD (Tr. at 112), and John David Sabow, MD

(Tr. at 114). After reviewing the documentary evidence and hearing Plaintiff’s testimony,

Dr. Lorber testified that “[t]here is no evidence . . . to support a severe impairment involving

[the claimant’s] musculoskeletal system[,]” and that “[the claimant] does not require any

restricted activities based upon the evidence of record.” Tr. at 113. Dr. Sabow, a

neurologist, testified that “[t]here is no question that this individual [the claimant] has post

traumatic epilepsy . . . .” Tr. at 117. Dr. Sabow noted, however, that Plaintiff’s compliance

with his anti-seizure medication (Dilantin) was “poor,” Tr. at 118, as evidenced by a blood

test taken after his emergency admission following a seizure, which revealed that Plaintiff

had “literally zero” Dilantin in his system. Tr. at 117-18, 750. 3



               Plaintiff argues that this case should be remanded because the ALJ, while

purporting to give Dr. Ravi’s opinion “significant weight,” “failed to fully review it, and

implicitly rejected most of the opinion without explanation and without incorporating it into

the RFC.” Dkt. No. 16-1, pp. 6-7. This Court does not agree, but rather, finds that the ALJ

implicitly adopted and accounted for Dr. Ravi’s opinion by limiting Plaintiff to sedentary or

light work, with additional limitations related to his epilepsy. Tr. at 66-69. After reviewing

the entire record, the ALJ found that the limitations indicated by Dr. Ravi (moderate

limitations in bending, pushing, pulling, lifting, and carrying; avoiding squatting, driving,

operating machinery, heights and uneven surfaces) were consistent with the evidence of

record. See Mongeur, 722 F.2d at 1039 (holding that the report of a consultative physician



3
 At one point, in December of 2017, Plaintiff was not even being treated by a neurologist. Tr. at
532 (Dr. Suzanne Brendze noting on December 1, 2016, that Plaintiff was “unsure of [his] exact
[daily] dose” of Dilantin,” and is “[c]urrently in need of a neurologist”). Tr. at 532.
                                                 7
         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 8 of 12



can constitute substantial evidence to support an ALJ’s finding that the claimant is not

disabled); Petrie v. Astrue, 412 F. App’x 401, 405-06 (2d Cir. 2011) (holding that the ALJ

rightly concluded that the two consultative psychologists’ opinions, finding that plaintiff was

able to perform unskilled work, were entitled to controlling weight because they were well

supported and consistent with the record; and moreover, the opinions constituted

substantial evidence in support of the ALJ’s RFC).



              Plaintiff’s argument fails for another reason: it overlooks that the sedentary

and light occupational bases inherently account for those limitations he alleges that the

ALJ did not accommodate. By its very definition, sedentary work involves:

       the ability to lift no more than 10 pounds at a time and occasionally to lift or
       carry articles like docket files, ledgers, and small tools.

       Limitations or restrictions on the ability to push or pull will generally have little
       effect on the unskilled sedentary occupational base.

       Postural limitations or restrictions related to such activities as climbing
       ladders, ropes, or scaffolds, balancing, kneeling, crouching, or crawling
       would not usually erode the occupational base for a full range of unskilled
       sedentary work significantly because those activities are not usually required
       in sedentary work.

       An ability to stoop occasionally; i.e., from very little up to one-third of the
       time, is required in most unskilled sedentary occupations.


Titles II & XVI: Determining Capability to Do Other Work – Implications of A Residual

Functional Capacity for Less Than A Full Range of Sedentary Work, SSR 96-9P (July 2,

1996), 1996 WL 372185, at *3, 6-8. “[T]o perform substantially all of the exertional

requirements of most sedentary and light jobs, a person would not need to crouch and

would need to stoop only occasionally (from very little up to one-third of the time,


                                                 8
          Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 9 of 12



depending on the particular job).” Titles II & XVI: Capability to Do Other Work – The Med.-

Vocational Rules As A Framework for Evaluating A Combination of Exertional &

Nonexertional Impairments, SSR 83-14 (Jan. 1, 1983), 1983 WL 31254, at *4. In fact, “[i]f

a person can stoop occasionally (from very little up to one-third of the time) in order to lift

objects, the sedentary and light occupational base is virtually intact.” Titles II & XVI:

Capability to Do Other Work – The Med.-Vocational Rules As A Framework for Evaluating

Solely Nonexertional Impairments, SSR 85-15 (Jan. 1, 1985), 1985 WL 56857 at *7. Thus,

by its very definition, limiting Plaintiff to sedentary work accounted for the postural

limitations Dr. Ravi assessed.



              Limiting Plaintiff to light work similarly accounted for these restrictions. In

addition to the characteristics discussed above, light work involves lifting no more than 20

pounds at a time with frequent lifting and carrying of objects weighing up to 10 pounds;

requires sitting most of the time, but with some pushing and pulling of arm-hand or leg-foot

controls; and can be accomplished with occasional, rather than frequent, stooping. Titles II

& XVI: Determining Capability to Do Other Work – the Med.-Vocational Rules of Appendix

2, SSR 83-10 (Jan. 1, 1983); 1983 WL 31251, at *5-6. Numerous courts within the

jurisdiction of the Second Circuit Court of Appeals have recognized that a claimant’s

moderate limitations in the ability to bend, lift, carry, push, or pull do not preclude light

work. See Burch v. Comm’r of Soc. Sec., No. 17-CV-1252P, 2019 WL 922912, at *4-6

(W.D.N.Y. Feb. 26, 2019) (collecting cases and finding that the consultative examiner’s

opinion that the claimant had moderate limitations in the ability to lift, carry, push, and pull,

along with the ALJ’s stated reasons, “support[ed] the finding that, despite the moderate


                                                9
         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 10 of 12



limitations[,] . . . [the claimant] could still perform light work”); Richardson v. Colvin, No. 15-

CV-6276 CJS, 2016 WL 3179902, at *8 (W.D.N.Y. June 8, 2016) (collecting cases for the

proposition that “moderate limitations [on ‘repetitive heavy lifting, bending, reaching,

pushing, pulling, or carrying’] . . . are frequently found to be consistent with an RFC for a

full range of light work”) (internal citations omitted).



              As in Burch, the ALJ in this case relied on the opinion of the consultative

examiner, as well as Plaintiff's “minimal treatment history,” and “essentially normal

findings” in deciding that Plaintiff was capable of light work. Burch, 2019 WL 922912, at

*4-6; Tr. at 68. “While conservative treatment alone is not grounds for an adverse

credibility finding,” see Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008), “the ALJ may

take it into account along with other factors.” Rivera v. Comm'r of Soc. Sec., 368 F. Supp.

3d 626, 646-47 (S.D.N.Y. 2019), appeal dismissed (May 31, 2019); see also Penfield v.

Colvin, 563 F. App’x 839, 840 (2d Cir. 2014) (the ALJ was permitted to weigh the

claimant’s “conservative treatment” regimen in assessing her credibility); Dixon v. Berryhill,

2017 WL 3172849, at *16 n.33 (S.D.N.Y. July 26, 2017) (“Courts in this Circuit routinely

uphold credibility determinations in which the ALJ finds a claimant’s statements about their

symptoms not credible based, inter alia, on a conservative treatment record.”) (citations

and quotation marks omitted) (collecting cases). The ALJ also properly considered

Plaintiff’s apparent non-compliance with his prescribed anti-seizure medication when

assessing his claim that he was disabled by epilepsy. Turner v. Berryhill, No. 1:16-CV-

00405 (MAT), 2017 WL 4285902, at *3 (W.D.N.Y. Sept. 27, 2017). The ALJ did not err in




                                                10
         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 11 of 12



considering these factors in determining that Plaintiff was capable of sedentary and light

work.



              Based on the foregoing, this Court finds that the ALJ did not err in assessing

the medical opinions before him, including that of Dr. Ravi, and in formulating the RFC.

The law is clear that an ALJ’s RFC finding does not need to be based on a particular

medical opinion or medical source statement. Monroe v. Berryhill, 676 F. App’x 5, 9 (2d

Cir. 2017); see also Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 1013) (reasoning that

“[a]lthough the ALJ’s conclusion may not perfectly correspond with any of the opinions of

[the] medical sources cited in h[er] decision, [s]he was entitled to weigh all of the evidence

available to make an RFC finding that was consistent with the record as a whole”).

Moreover, “the ultimate finding of whether a claimant is disabled and cannot work . . . [is]

reserved to the Commissioner.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (internal

quotations and citations omitted).



              Plaintiff clearly disagrees with the ALJ’s evaluation of the evidence.

However, the substantial evidence standard is so deferential that “there could be two

contrary rulings on the same record and both may be affirmed as supported by substantial

evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 127 (2d Cir. 2012). That is, “once

an ALJ finds the facts, [a reviewing court] can reject those facts only if a reasonable

factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448 (emphasis

added). This case does not present such a situation. For all of the foregoing reasons, this




                                              11
         Case 6:18-cv-06902-HKS Document 22 Filed 08/24/20 Page 12 of 12



Court finds that the ALJ’s decision is free from legal error and is supported by substantial

evidence.



                                       CONCLUSION

              For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 16) is hereby DENIED, and the Commissioner’s motion for

Judgment on the pleadings (Dkt. No. 19) is GRANTED. The Clerk of the Court is directed

to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              August 24, 2020



                                          s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                             12
